Exhibit 10.1

 

SECOND AMENDMENT TO NOTE



 

This Second Amendment to the 10% Secured Subordinated Promissory Note, dated as
of this 30th day of June, 2010 by and between Richard Parrillo (the "Payee"),
and Hudson Technologies, Inc. (the "Maker"), and Hudson Technologies Company
("Company").

WITNESSETH

WHEREAS

, on or about March 26, 2009, the Maker borrowed the sum of One Million Dollars
($1,000,000.00) from the Payee and executed and delivered to the Payee a 10%
Secured Subordinated Promissory Note (the "Note") in the sum of One Million
Dollars ($1,000,000.00) dated March 26, 2009 to be paid on September 30, 2009
(the "Maturity Date"); and



WHEREAS

, as security for the obligations of the Maker, Company executed a General
Security Agreement, dated March 26, 2009; and



WHEREAS, by First Amendment to Note, dated as of September 30, 2009, the Payee
and the Maker agreed to extend the Maturity Date under the Note for an
additional nine (9) months from October 1, 2009 to June 30, 2010; and

WHEREAS, the Payee and the Maker have agreed to further extend the Maturity Date
under the Note for an additional ninety (90) days months from July 1, 2010 to
September 30, 2010.

NOW, THEREFORE

, in consideration of the mutual covenants and conditions herein contained the
parties hereto agree as follows:



1. The Maturity Date under the Note is hereby extended to September 30, 2010 at
which time the entire principal balance due on the Note plus any unpaid but
accrued interest and any fees and costs due the Payee shall be due and payable.

2. Except and to the extent modified hereby, the Note shall remain in full force
and effect, without modification or change.

3. Payee, Maker and Company hereby confirm and agree that the General Security
Agreement shall continue to apply and shall remain in full force and effect
until all sums due or to become due to the Payee under the Note, including,
without limitation, the principal, all accrued interest thereon, penalties,
costs, fees and late charges, if any, shall be indefeasibly paid by Maker to the
Payee.

4. This Amendment may not be modified or terminated orally and shall be binding
and inure to the benefit of the heirs, successors and assigns of the Payee and
Maker.

5. This Amendment shall be governed by and construed in accordance with the laws
of the State of New York.

6. This Amendment may be executed in counterparts, each of which shall be deemed
an original, and all of which, when taken together, shall be deemed to
constitute one and the same instrument.

IN WITNESS WHEREOF

, the parties hereby have duly executed this Amendment as of the day and year
first written above.



   

Hudson Technologies, Inc.

     

/s/Richard Parrillo

 

By: /s/ Kevin J. Zugibe

Richard Parrillo

             

Hudson Technologies Company

         

By: /s/ Kevin J. Zugibe

 

 

 

 